Citation Nr: 1705188	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-05 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1973 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Roanoke, Virginia, VARO.  In August 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's record.  In December 2013, the Board reopened and remanded the claim for additional development.  In June 2016, the claim was remanded to ensure compliance with the prior remand.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

At the outset, the Board notes that there have been two prior remands for additional development.  While the Board regrets the additional delay in resolving this matter, it finds that further development is required to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159. (The Board observes that the additional delay is due, at least in part, to the Veteran's failure to cooperate and the inconsistencies he has provided in histories to date, which complicates analysis.)

The Veteran originally reported he has a low back disk problem that began in October 2004.  See April 2006 statement.  In his February 2010 request to reopen the claim (which is on appeal), he requested that VA obtain treatment records from the Ft. Wayne, Indiana, VA Medical Center (MC) dating back to January 2001.  Records received from that facility date back to July 2004.  By letter in March 2010, the Veteran was asked to provide specifics of his pre-July 2004 treatment at that facility so that records of such treatment could be sought.   He did not respond.  

He has since asserted that he sustained a low back strain in service (in 1974) when he was thrown from a truck.  See February 2010 clinical record; see also August 2011 Board hearing transcript.  At the August 2011 Board hearing, he testified that he had obtained copies of his service treatment records (STRs) documenting the reported fall from the truck in service and stated that he gave the copies to a VA examiner who provided a medical opinion in this claim; he indicated that the records were not returned to him.  VA sought to obtain a statement from the examiner and/or obtain the identified records, but was informed that the examiner is no longer employed by VA and (following an exhaustive search) that such records were nonexistent.  See February 2014 and June 2016 correspondence.

The record contains an April 2007 VA medical opinion regarding the etiology of the Veteran's back disability that supports the Veteran's claim; however, it appears to be based solely on the Veteran's account of intermittent low back pain since he sustained a lumbosacral sprain falling from a truck in service.  As the Veteran's account (of continuity of symptomatology since service) is inconsistent with his prior (clinically recorded in treatment records) history, it may not be accepted at face value as credible.  Therefore, the opinion offered lacks probative value.  Specifically, the earliest postservice treatment record noting low back complaints is from July 2004 (nearly 30 years following service), when the Veteran reported back pain of two to three months duration.  Minutes later, he reported to a different provider that he has had chronic back pain due to injury several years prior; the assessment was chronic back pain.  In September 2004, he reported chronic low back pain of at least 20 years duration.  In March 2007, he reported low back pain of 30 years duration.  Furthermore, the rationale provided for the opinion does not reflect familiarity with the entire record, it does not discuss the January 1974 complaints of low back pain of two years' duration, assessed as a mild strain of the left latissimus dorsi, and September 1974 complaints of back pain, assessed as, "? musc. strain back" (i.e., whether the current disability might be related to the complaints in service).   As the April 2007 opinion is based on an inaccurate factual premise and is incomplete, an examination to secure an adequate medical opinion is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his low back since February 2010, and to submit authorizations for VA to secure complete clinical records of any private evaluations or treatment.  The AOJ should secure for the record complete clinical records (and not already associated with the record) from the provider(s) identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

The AOJ should also specifically secure for the record all updated complete clinical records of any (all) VA evaluations or treatment the Veteran has received for his low back since December 2010 (when the most recent VA treatment records associated with his record are dated).

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to ascertain the nature and likely etiology of his current low back disability.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and interview and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each low back disability entity found.

(b) Please identify the likely etiology for each low back disability entity diagnosed.  Is it at least as likely as not (a 50% or better probability) that such disability was incurred during the Veteran's active service?

The examiner should explain the rationale for all opinions.  The rationale should acknowledge (reflect consideration of) the January and September 1974 complaints of back pain in service, the April 2007 VA spine examination report, and the Veteran's variously reported history of low back injury (outlined above).  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

